Case: 09-30463     Document: 00511027250          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-30463
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSEPH W. BOBO, III,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:06-CR-155-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Joseph W. Bobo, III,
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Bobo has filed a response.
        “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Article III,
section 2, of the Constitution limits federal court jurisdiction to actual cases and
controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The case-or-controversy

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30463    Document: 00511027250 Page: 2       Date Filed: 02/12/2010
                                 No. 09-30463

requirement demands that “some concrete and continuing injury other than the
now-ended incarceration or parole – some ‘collateral consequence’ of the
conviction – must exist if the suit is to be maintained.” Id. at 7.
      Counsel asserts that there are no nonfrivolous issues relating to the
district court’s revocation of Bobo’s supervised release and sentence of nine
months in prison. During the pendency of this appeal, Bobo completed his nine-
month term of imprisonment. The judgment imposed no further supervised
release term. Accordingly, there is no case or controversy for this court to
address, and this appeal is DISMISSED as moot. Counsel’s motion to withdraw
is DENIED as unnecessary.




                                        2